Citation Nr: 0430729	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  99-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left heel 
disability.

2.  Entitlement to a higher rating for a service-connected 
low back disability, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION


The veteran served on active duty from January 1993 to 
January 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for left heel and low 
back disabilities.  The veteran testified before the Board at 
a hearing held at the Montgomery RO in January 2001, and the 
Board remanded the claims in February 2001.  In September 
2001, the RO continued to deny service connection for a left 
heel disability, but it awarded service connection and a 10 
percent rating for a low back disability (arthralgia of the 
lumbar spine with a history of low back strain), effective 
July 1, 1997.  The veteran continues to disagree with this 
rating, and this issue remains on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).
The Board also notes that the veteran has filed a separate 
claim for service connection for a right heel disability.  
The RO denied that claim in April 2003, and the RO issued a 
statement of the case in August 2004.  The veteran has not 
yet filed a substantive appeal as to that issue.  However, 
the appeal of the denial of service connection for a left 
heel disability still remains before the Board.

The claim for a higher rating for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim for service connection for a left 
heel disability has been obtained, and all requisite notices 
and assistance to the veteran have been provided.  

2.  The veteran does not currently have objective 
manifestations of a left heel disability.


CONCLUSION OF LAW

A claimed left heel disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
December 2002, that is, after the date of the VCAA's 
enactment on November 9, 2000.  Various VA notices have 
informed the veteran of all applicable laws and regulations, 
what types of evidence are needed to support his claims, who 
is responsible for securing specific items, and the need for 
any other evidence that the veteran may have in his 
possession.  The VA's thorough notices of all matters 
required by the VCAA and its regulatory progeny throughout 
this adjudication have cured any defects involving notice of 
the provisions of the VCAA or the timing of such notice.  
Also, an RO Decision Review Officer reviewed the case and 
issued a new decision in May 2003.  

The RO sent correspondence to the veteran in June 2003 and 
January 2004 (after the initial rating decision); statements 
of the case in December 1998 and April 2002; and supplemental 
statements of the case in March 1999, September 2001, June 
2002, April 2003, and January 2004.  These documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision, as well as the need for certain types 
of evidence and all other evidence in the veteran's 
possession.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has also afforded the veteran several thorough 
examinations to assess the nature and etiology of his claimed 
condition.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that both the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board will now address the merits of the veteran's claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  Service connection 
requires a current disability that is related to an injury or 
disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

For a showing of a chronic disease in service, such as a 
chronic left heel disability, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish a chronic condition 
that could be linked to service.  When the fact of chronicity 
in service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.304 (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The service medical records show treatment in April 1994 for 
right heel pain of two months' duration, without any 
recollection of trauma or objective examination findings.  
There also are later references in the service medical 
records to right heel pain and problems.  

An August 1998 VA examination of the feet noted the veteran's 
account of left heel pain in 1993 due to a circulation, but 
for which he received no treatment.  At present, his heel did 
not hurt, but he occasionally had such pain in the left heel 
that he could not stand on it.  Examination revealed no 
objective findings.  The only diagnosis was a history of pain 
in the left heel intermittently.   

At a hearing before the Board in January 2001, the veteran 
described current left heel pain which made standing 
difficult.  He stated that he had been told the pain was due 
to circulation problems.  The pain was in the back of his 
heel. And was relieved by shoe insoles only somewhat.  He had 
been taking over-the-counter pain medication.  He denied 
having had any left heel problems prior to his active 
service.  

On VA examination in March 2001, the veteran's feet appeared 
normal, and there was no painful motion.  There was slight 
pain on pressure over the plantar surface of the left heel in 
the region where a spur would be.  His gait was good, without 
any functional limitations on walking or standing.  Posture 
on standing, squatting, supination, pronation, and rising on 
toes and heels was also good.  He did not have flat feet or 
hallux valgus.  The diagnosis was pain in the left heel, 
plantar surface, rule out heel spur, but an X-ray was normal.  
The examiner stated that he believed that there are current 
heel or back conditions that could have had a causal 
relationship in the military service, but that he did not 
find anything on physical examination to confirm this.  

Additionally, on a March 2001 VA examination regarding the 
low back, the veteran reported having been told of a 
circulation problem in his foot and experiencing ongoing left 
heel pain.  He denied any injury to the left heel.  

A November 2002 private treatment record described left great 
toe pain, but not any left heel pain.  

A March 2003 VA joints examination noted the veteran's 
complaints of intermittent pain in the right ankle and both 
heels.  The diagnosis was arthralgia of the right ankle, 
status post sprain; and probably mild plantar fasciitis of 
the feet involving primarily the calcaneal portion of the 
fascia.  

A VA joints examination from February 2004 noted, in part, 
that the veteran had marked inversion of the toes on the left 
(commonly called pigeon toes) which produced a very unusual 
gait and unusual shoe wear pattern.  The diagnosis was 
degenerative joint disease of both knees and toes with loss 
of function due to pain questionably secondary to the right 
ankle sprain suffered in service.  

The veteran's service medical records do not refer to any 
lasting, chronic left heel problems during service.  
Moreover, there is no mention of left heel pain or symptoms 
in almost all of the post-service treatment records.  Indeed, 
the March 2001 VA examination considered the possibility of a 
relationship between heel problems and the veteran's service, 
but the examiner specifically found no physical findings to 
confirm such a theory.  See Brammer, supra; Rabideau, supra.

The veteran's own statements regarding the relationship of 
any current left heel condition to the in-service injury many 
years ago are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (layperson is generally not competent to 
render opinion in matters requiring medical expertise).  

The Board emphasizes that this appeal does not involve the 
right heel; a claim for service connection for a right heel 
disability has been the subject of a different decision, 
which is not now on appeal, as discussed in the introduction.

In sum, the weight of the credible evidence demonstrates that 
the veteran did not suffer any lasting, chronic left heel 
disability in or after service.  A left heel disability has 
not been incurred in or aggravated by his active service or 
any incident therein.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a left heel disability is denied.


REMAND

As to the claim for a higher rating for a low back 
disability, there is a further VA duty to assist the veteran 
in developing this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The RO has evaluated the veteran's arthralgia of the lumbar 
spine with a history of lumbar strain under the codes 
pertaining to lumbosacral strain.  However, there also are 
other applicable codes that specifically pertain to 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5292 (2003).  The rating criteria for 
spine disorders were revised after the issuance of the most 
recent supplemental statement of the case.  38 C.F.R. 
§ 4.71a, DC 5237 (2004).  The RO has not had an opportunity 
to review the claim under either of these criteria, and it 
should do so.  

The veteran wrote in June 2003 that his back pain had 
worsened.  The veteran underwent an examination to assess the 
current severity in September 2003; that examination was 
thorough and relatively recent.  Therefore, a new examination 
is not warranted at this time.  The Board also notes that in 
a statement received in February 2004, the veteran reported 
that he had no additional evidence to submit relating to his 
claim for increased compensation for back disability 

In view of the foregoing, this claim is remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, DC., 
for the following action:

1.  The veteran should be asked if he has 
had treatment for his service-connected 
low back disability since January 2004.  
If the veteran reports that he has 
received treatment, the RO should, after 
securing the necessary authorization, 
obtain medical records of such treatment.  

2.  The claim for a higher rating for a 
low back disability should then be 
readjudicated, and this should include 
consideration of all the applicable 
criteria for spine disorders.  38 C.F.R. 
§ 4.71a, DC 5237 (2004); 38 C.F.R. 
§ 4.71a, DC 5292 (2003).  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
describes all applicable rating criteria, 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



